Order, in so far as it places the case on the calendar for a day certain and directs that a copy of the order with notice of entry be served in place of the usual notice of trial, reversed on the law, with ten dollars costs and disbursements. The case was not upon the calendar and had not been noticed for trial by either side. The court, therefore, was without power to set the case down for trial for a day certain. (Zimmerman v. Rahmeyer, 230 App. Div. 719.) Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ., concur.